Citation Nr: 1510381	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  13-03 916	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The Veteran served on active duty from October 1968 to July 1971. 

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2012 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Fargo, North Dakota that granted entitlement to service connection for PTSD with an initial rating of 30 percent, effective in February 2011; and, denied the hearing loss and tinnitus claims.  The Veteran appealed the initial rating for PTSD as well as the denial of the hearing loss and tinnitus.

In a December 2012 rating decision, an RO decision review officer granted an increased initial rating for PTSD from 30 to 70 percent, effective in February 2011.  In response to the Statement of the Case (SOC), the Veteran indicated on his Substantive Appeal (VA Form 9) that he wanted to appeal only the denial of the hearing loss and tinnitus claims.  See 38 C.F.R. § 38 C.F.R. §§ 20.200, 20.202 (2014).  The PTSD issue was not certified to the Board and VA took no other actions to indicate that this issue was on appeal.  Hence, the Board will not address that issue.

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

1.  The Veteran's current bilateral hearing loss is not the result of a disease or injury in active service.

2.  Current tinnitus had its onset in active service.

CONCLUSIONS OF LAW

1.  The requirements for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154 (West 2014); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a), 3.385 (2014).

2.  The requirements for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154 (West 2014); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a), 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decision appealed, an April 2011 RO letter provided the Veteran fully time- and content-compliant notice.  See 38 C.F.R. § 3.159(b)(1); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records are in the claims file, as are his VA outpatient records and the Compensation and Pension audio examination report.  

The Board acknowledges the representative's assertion in the Appellate Brief that an invalid hearing test conducted at the Veteran's physical examination for separation was relied on for the examiner's nexus opinion.  The December 2011 examination reports shows; however, that the examiner specifically noted that a separation audiogram was not performed.  The Board infers from the examiner's notation that he did not rely on the spoken and whispered voice (SV/WV) tests noted on the February 1970 examination for release from active duty.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012).  Instead the examiner relied on the reported history of in-service and post-service noise exposure and the Veteran's reports of when he first noted hearing loss.  .

Neither the Veteran nor his representative asserts that there are additional records to be obtained as concerns the hearing loss issue.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

Governing Law and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Organic diseases of the nervous system are presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  VA deems sensorineural hearing loss as an organic disease of the nervous system.  See VA Under Secretary for Health Memorandum (October 1995).  For the same reasons tinnitus is considered a chronic disease.  Fountain v. McDonald, No. 13-0540 (Feb. 9, 2015).  
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements in a claim involving a listed chronic disease is through a demonstration of continuity of symptomatology.  Cf. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a chronic disease was "noted" during service or within the applicable presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  If a chronic disease is adequately demonstrated during service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board must fully consider the lay evidence of record.  Davidson, 581 F.3d 1313  (Fed. Cir. 2009).  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno, 6 Vet. App. at 470 (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1376-77.
 
When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511, aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (db) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 db or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran has current sensorineural hearing loss in each ear that meets the thresholds of 38 C.F.R. § 3.385.  Hence, the first element of service connection is shown.  What remains to be determined is whether the disability had its onset in active service or is causally connected with active service.

The Veteran's service personnel records and his written submissions reflect that his active Naval service included a tour ashore in the Republic of Vietnam.  The Veteran's assigned duties included working on heavy generators.  Further, the Veteran also asserted that his installation was attacked by enemy rockets.  Thus, he also was exposed to the noise of exploding ordinance.  The RO examination request indicates that in-service noise exposure was conceded.

The December 2011 audio examination report reflects that the examiner conducted a review of the claims file as part of the examination.  Based on the audio test results, the examiner diagnosed a sensorineural hearing loss in each ear.  The examiner opined, however, that there was not at least a 50-percent probability that the Veteran's bilateral hearing loss was causally connected to his in-service noise exposure.  The examiner noted that the Veteran had normal hearing when he entered active service, and that a separation audiogram was not performed.  The examiner noted that the Veteran reported the onset of his hearing loss started 33 years after his active service.  The examiner also noted the Veteran's post-service noise exposure from plumbing and farming.  Thus, notwithstanding in-service noise exposure from helicopters, military firearms and gunnery, diesel engines, and generators, the examiner opined it was not at least as likely as not that it was the cause of the Veteran's hearing loss.

In his Notice of Disagreement, the Veteran contended that his post-service noise exposure could not compare to his in-service noise exposure.  He did not dispute the reported date of the onset of his hearing loss disability as he did as concerned his tinnitus.  While the Veteran is certainly competent to describe his noise exposure; his assessment of its contributions to the current hearing loss is less probative than the opinion of the audiology expert who conducted the VA examination.  The Veteran has not disputed the accuracy of the examiner's description of the in-service and post-service noise exposures.  The audiologist is a trained expert and is far more qualified to assess whether the hearing loss reported decades after service is related to the admittedly intense noise exposure during the less than three years of active service; or to the possibly less intense, but decades long, noise exposure after service.  There is also evidence of some very intense post-service noise exposure as shown by the January 1987 report that the Veteran sought treatment after being hit by a jackhammer.

The audio examination report reflects that the examiner conducted a review of the claims file, took and noted the Veteran's reported history of his hearing loss disability, and provided a rationale for the nexus opinion.  Hence, the Board finds the examiner's findings and opinions to be the most probative evidence of record.

There is no evidence that the Veteran's hearing loss manifested at least to a compensable degree within one year of his separation from active service.  Thus, the preponderance of the evidence of record constrains the Board to deny the claim on both a presumptive and direct basis.  38 C.F.R. § 3.303, 3.307(a), 3.309(a).

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999). 

Tinnitus

The VA examiner provided a negative nexus opinion with regard to tinnitus, based on her interpretation of the Veteran's reported history.  She understood the Veteran to say that tinnitus began 33 years after service.

In his substantive appeal the Veteran asserted that the audio examiner misunderstood his statements.  The Veteran asserted that he had told her that tinnitus had increased in severity over the prior seven to eight years, not that it started at that time.  The Veteran clarified that tinnitus had its onset during active service.  

There is no dispute that the Veteran has current tinnitus or was subject to noise exposure in service.  His reports of a continuity of tinnitus symptoms beginning in service and continuing since are competent.  They are also credible given his honesty in reporting the history of his hearing loss.  The VA examination could be construed as contradictory evidence, but the opinion provided in the examination report was based on a misunderstanding of the Veteran's reports and is therefore of little probative value.  Nieves-Rodriguez.  The Veteran's reports of continuity are, therefore, sufficient to establish a nexus between the current tinnitus and service.

The elements for service connection are established and service connection for tinnitus is granted.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is granted.



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


